Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered February 27, 2007, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied his due process right to a speedy trial (see People v Vernace, 96 NY2d 886, 888 [2001]; People v Taranovich, 37 NY2d 442 [1975]; People v Cesar, 6 AD3d 547 [2004]). The People established that the ongoing investigation provided a reasonable excuse for the 2x/2-year delay between the commission of the crimes and the indictment of the defendant (see People v Vernace, 96 NY2d at 888; People v Cesar, 6 AD3d at 547; People v Jones, 267 AD2d 250 [1999]; People v Brown, 209 AD2d 233 [1994]). Further, the Supreme Court properly determined the defendant’s speedy trial motion without conducting a Singer hearing (see People v Singer, 44 NY2d 241 [1978]) since there was a fully-developed record as to the reasons for the delay (see People v Smith, 60 AD3d 706 [2009]; People v Cesar, 6 AD3d at 547). Skelos, J.P., Angiolillo, Balkin and Belen, JJ., concur.